- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 December 7 , 2010 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 6 December 2010 Novo Nordisk A/S  Share repurchase programme On 27 October 2010 Novo Nordisk initiated a share repurchase programme in accordance with the provisions of the European Commissions regulation no 2273/2003 of 22 December 2003, also referred to as the Safe Harbour rules. Under the programme Novo Nordisk will repurchase B shares for an amount up to DKK 1.4 billion in the period from 27 October 2010 to 23 December 2010. Since the announcement as of 29 November 2010, the following transactions have been made under the programme: Number of Average Transaction value, shares purchase price DKK Accumulated, last announcement 29 November 2010 30 November 2010 1 December 2010 2 December 2010 3 December 2010 Accumulated under the programme Transactions related to Novo Nordisks incentive programmes have resulted in a net sale by Novo Nordisk of 150 B shares in the period from 29 November 2010 to 3 December 2010. The shares in these transactions were not part of the Safe Harbour repurchase programme. Company Announcement no 66 / 2010 Page 1 of 2 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: With the transactions stated above, Novo Nordisk owns a total of 28,065,005 treasury shares, corresponding to 4.7% of the share capital. The total amount of shares in the company is 600,000,000 including treasury shares. Novo Nordisk is a global healthcare company with 88 years of innovation and leadership in diabetes care. The company also has leading positions within haemophilia care, growth hormone therapy and hormone replacement therapy. Headquartered in Denmark, Novo Nordisk employs approximately 29,890 employees in 76 countries, and markets its products in 179 countries. Novo Nordisks B shares are listed on the NASDAQ OMX Copenhagen (Novo-B). Its ADRs are listed on the New York Stock Exchange (NVO). For more information, visit novonordisk.com . Further information: Media: Investors: Anne Margrethe Hauge Tel: (+45) 4442 3450 amhg@novonordisk.com Klaus Bülow Davidsen Tel: (+45) 4442 3176 klda@novonordisk.com Kasper Roseeuw Poulsen Tel: (+45) 4442 4471 krop@novonordisk.com Jannick Lindegaard Tel: (+45) 4442 4765 jlis@novonordisk.com In North America: Lori Moore Tel: (+1) lrmo@novonordisk.com In North America: Hans Rommer Tel: (+1) hrmm@novonordisk.com Company Announcement no 66 / 2010 Page 2 of 2 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf of the undersigned, thereunto duly authorized. Date: December 7, 2010 NOVO NORDISK A/S Lars Rebien Sørensen, President and Chief Executive Officer
